Title: To James Madison from John Pendleton, 15 July 1805
From: Pendleton, John
To: Madison, James


          
            Sir
            City of Richmond July 15. 1805
          
          Presuming on a slight acquaintance but more especially on your universal Civility I take the liberty of addressing you on a subject which gives me infinite concern: I Know sir it does not belong to your Department to attend to applications of this Nature but as the secretary of War is an entire Stranger to me I hope you will pardon me for the intrusion & that he will be so good as to excuse my addressing him through you. I have a son (an only son) who has long lead a very dissipated & irregular course of life, & not long since in the extravagancy of his imprudence & folly, without consulting me or advising with any of his friends enlisted into the Military Corps Stationed at Fort Nelson in the Vicinity of Norfolk in this State, & he has lately written to me to endeavour to procure for him a discharge from that Service; Conscious that he is totally unfit for the fatigue & duty of a soldiers life & hoping that the present moment (if he could be discharged from a situation which is mortifying & painful to him) might be so improved as to get him setled [sic] in business & effect a reformation I feel extremely anxious to obtain a discharge for him; I know sir that applications of this Kind must place the Secretary of War in a delicate situation but as I am confident that it was a precipitate act—that he is unfit from the delicacy of his consitution for the service—that he is very unhappy & that if he is confined to that situation it will soon cost him his life. I hope I shall be pardoned for entreating you sir to intercede with the Secretary at War for his discharge from the service; Your attention to this application will confer superior obligations on sir Your most obedt. & very h’ble Servant
          
            John Pendleton
          
        